DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 5, 7-8, 11 are currently amended.
Claim 2 is original.
Claims 3-4, 6, 9-10, 12, 14-15 are previously presented.
Claims 13, 18 are cancelled.
Claims 16-17 are withdrawn.
Claims 19-21 are new.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding claim 21, “the vinyl resin” lacks proper antecedent basis in the claim from which it depends and therefore renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).  It is unclear if the claim is narrowing such that the resin is necessarily a vinyl resin or if it introduces a new resin into the subject matter.  Therefore, it renders the metes and bounds of the claimed subject matter unclear, vague and indefinite. 
For the purposes of compact prosecution, Examiner has interpreted that the any resin of claim 1 can be the vinyl resin of claim 21.  Examiner recommends claiming that the liquid resin is a vinyl resin if that is to be considered a properly narrowing amendment.
 
The term “preferably” in claim 21 is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is unclear from the claimed subject matter if the vinyl resin is preferably any one of the listed Markush grouping or if it is preferably PVC above azodicarbonamide, diisononyl phthalate and zinc stearate or some other preferential relationship.  Therefore, the metes and bounds of the claimed  subject matter are rendered unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).	
For the purposes of compact prosecution, each of the suggested species of liquid resins is equally weighted in importance as a vinyl resin.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 14, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (US 2004/0179076).

Regarding claim 1, Cohen discloses: a method (see printing method of abs) of forming a surface covering (see liquid ink receiving layer of claim 6 & 7 – a surface covering is simply the layer formed after curing – see curing of [0014]), comprising the steps of:
Supplying a surface covering raw material (see liquid resin ink of claim 6, [0003]) comprising:
A substrate (see substrate of [0044]) and a liquid resin layer (see liquid resin of [0003]) comprising a resin (see resin) dispersed in a carrier liquid (see solvents of [0003]), the liquid resin being capable of undergoing a phase transition from a liquid to a solid (it is capable of said transition – see polymerization/curing of abs); applying a pattern to the liquid resin layer by inkjet printing (see image bearing pattern of [0026]); and


Regarding claim 2, Cohen discloses: wherein the step of supplying a surface covering raw material comprises a first step of supplying (the substrate being present in the inkjet apparatus is considered as satisfying the broadest reasonable interpretation of being supplied) a substrate (see substrate of [0006]) and a second step of applying a liquid resin layer to the substrate (see claims 6 and 7).

Regarding claim 3, Cohen does not disclose that any curing or gelling treatment after application of the liquid resin but before application of the pattern in the recited method steps and is interpreted as satisfying this claim limitation.  See claims 6-7, which do not disclose curing before patterning step.

Regarding claim 4, Cohen discloses: wherein the liquid resin layer is applied as a liquid composition which comprises a mixture of the resin (see resin of [0003]) and the carrier liquid (see solvents of [0003]). 

Regarding claim 6, Cohen discloses wherein the liquid resin layer of the surface covering raw material comprises a resin and a carrier liquid (see [0003]).
The other limitations present in the claim are optional/contingent and are not required to be disclosed by the Cohen reference to be anticipated.  See MPEP 2111.04(II) regarding contingent limitations present in method claims.

14, Cohen does not disclose that the surface covering raw material is heated while the printing/patterning occurs (see cited portions of Cohen) which is interpreted as necessarily reading on the claimed subject matter which requires non-heating.  While Cohen recognizes that the application of curing actinic radiation is provided, it does not specifically recite that the lamp is on during patterning of the ink ([0026]).

Regarding claim 19, Cohen discloses wherein: the liquid resin layer is supplied separately from the pattern (Examiner has interpreted that Cohen is supplied the raw materials for inkjet printing prior to the actual printing and that this allows for the separation of the supplying and patterning steps – see Cohen [0020] – Examiner acknowledges that Cohen has the resin and carrier mixed during patterning but that they are separately patterned is not required by the claim).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0179076) and further in view of Yokoi (US 2010/0227076).

Regarding claim 5, Cohen necessarily discloses: wherein the pattern is applied no more than one hour after and after the liquid resin layer is applied to the substrate.
Examiner has interpreted that the pattern in an inkjet deposited film ([0026]) has a pattern applied thereto less than an hour after the resin is applied to the substrate.  While the reference does not disclose the precise timing, it is disclosed as being a “very short time” (see [0003] and [0030]) which is interpreted as near-immediate, which is less than an hour more likely than not as understood by one of ordinary skill in the art before the effective filing date.  [0044] recognizes that the time of curing corresponds to radiation intensity.
In the same field of endeavor of inkjet-based processes (see title, abs), Yokoi discloses wherein the radiation occurs immediately after patterning (see [0007]) which is interpreted to read on wherein the pattern is applied no more than one hour after the liquid resin layer is applied to the substrate.  The liquid resin layer is interpreted as being patterned onto the substrate when it is deposited and immediately cured (see flexible substrate of [0009]) and therefore reads on wherein the pattern is applied no more than an hour after application of the liquid resin layer application to the substrate.  The application of the pattern is simultaneous to application of the liquid resin layer to the substrate in Yokoi.
Addition of the application of the pattern and immediate curing of Yokoi to the inkjet forming process of Cohen had the benefit that it allowed for improved productivity in printing to form sharp images ([0007]), which was desirable in Cohen.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0179076) and further in view of King (US 2008/0006175).

Regarding claim 7, Cohen discloses: wherein the liquid resin layer comprises vinyl resin.
In the same field of endeavor of ink based additive manufacturing/ink jetting (see title, abs), King discloses wherein the liquid resin layer comprises vinyl resin (see PVC of abs, vinyl resin of [0030]).
To add the PVC ink of King to the additive manufacturing/ink jetting method of Cohen had the advantage that it improved the inkjet compositions water fastness and light fastness ([0007]) and had improved scratch resistance ([0009]), which was desirable in Cohen.
Furthermore, it was the selection of a suitable design for its intended purposes.  See MPEP 2144.06-2144.07 regarding the art recognized suitability for an intended purpose and the equivalence for the same purposes.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the PVC ink of King with the additive manufacturing/ink jetting method of Cohen to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the advantage that it improved the inkjet compositions water fastness and light fastness and had improved scratch resistance, which was desirable in Cohen.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0179076) and further in view of Takahashi (US 2003/0157278).

Regarding claim 8, Cohen does not disclose: wherein the liquid resin layer of the surface covering raw material comprises an acrylic polymer resin, an acrylic copolymer resin, azodicarbonamide, a plasticizer, and zinc stearate. 
In the same field of endeavor of ink printing (see title, abs), Takahashi discloses: use of acrylic resin inks in inkjet printing methods ([0029]).
Use of the acrylic resin of Takahashi in the inkjet printing method of Cohen had the benefit that it improved the water resistance ([0024]) of the formed material, which was desirable in Cohen.
Furthermore, it was the selection of a suitable design for its intended purposes.  See MPEP 2144.06-2144.07 regarding the art recognized suitability for an intended purpose and the equivalence for the same purposes.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the acrylic resin of Takahashi with the additive manufacturing/ink jetting method of Cohen to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the advantage that it improved the water resistance of the formed material, which was desirable in Cohen.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0179076) and further in view of Nito (US 2012/0295042).

Regarding claim 9, Cohen does not disclose: wherein the pattern comprises at least one of a visible pattern.  The pattern of Cohen is interpreted as being of a size-scale capable of viewing by the human eye.

Furthermore, it was the selection of a suitable design for its intended purposes.  See MPEP 2144.06-2144.07 regarding the art recognized suitability for an intended purpose and the equivalence for the same purposes.
Addition of the foaming inhibiting composition of Nito to the inkjet printing method of Cohen was suitable for ink jet printing (see disclosure of Nito), which was desirable in Cohen.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the foaming inhibiting composition of Nito to the inkjet printing method of Cohen to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the ink material, which was desirable in Cohen.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0179076) and further in view of Yoshino (US 6391440).

Regarding claim 10, Cohen does not disclose: wherein the pattern is applied using an oil-based pattern forming composition.
In the same field of endeavor of ink jetting printing (see title, abs), Yoshino discloses: wherein the pattern is applied using an oil-based pattern forming composition (see oil-based ink of col. 3, ll. 53; col. 6, ll. 51).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the oil-based pattern forming composition/ink of Yoshino with the inkjet printing method of Cohen to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for improved lightfastness, shortened drying time and improved optical density, which was desirable in Cohen.

Regarding claim 11, the combination Cohen/Yoshino discloses: wherein the pattern forming composition comprises an oily component (see oil) and at least one of a colorant (see colorant of Yoshino col. 10, ll. 3).

Regarding claims 12, the combination Cohen/Yoshino discloses: wherein the oily component is the same as a plasticizer or compatible with a plasticizer (see plasticizer of col. 13, ll. 28-32 of Yoshino).

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0179076) and further in view of Figov (US 2005/0195260).

	Regarding claim 15, Cohen does not disclose: further comprising a coating step, for applying a coating material to the surface covering raw material to provide an additional level of surface protection.
	In the same field of endeavor of inkjet printing (see title, abs, [0031]), Figov discloses: application of a protective coat to produce and protect the finished item (Id.).

	Therefore, it would have been obvious to one of ordinary skill in the art to combine the protective coating of Figov with the inkjet printing method of Cohen to arrive at the claimed invention before the effective filing date because doing so had the benefit that it had cost advantages, and the ink was more versatile because it could be used in DOD and CIJ inkjet systems, and the pile-up was reduced from absorption/evaporation, which was desirable in Cohen.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0179076) and further in view of Mataki (US 2012/0026225).

Regarding claim 20, Cohen does not disclose: wherein the pattern is applied no more than 30 minutes after the liquid resin layer is applied to the substrate.
Reasonably pertinent to the problem Cohen was trying to solve regarding the curing of patterned films (see title, abs, [0123]), Mataki discloses: that the curing process should occur between 1 second and two minutes after patterning.
Addition of the waiting time limitation of Mataki to the inkjet printing method of Cohen was the selection of a known design for its intended uses and was a suitable design for the waiting period, which was desirable in Cohen.  See MPEP 2144.05-06 regarding the selection of a known design for its intended uses and art-recognized suitability for an intended purpose.
Doing so had the benefit that it reduced the “bleeding” of the pattern and improved pattern accuracy ([0004]), which was desirable in Cohen.
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2004/0179076) and further in view of Park (US 2015/0309370).

Regarding claim 21, Cohen does not disclose: wherein the resin is a vinyl resin and includes PVC, azodicarbonamide, diisononyl phthalate or zinc stearate.
In the same field of endeavor of patterned and cured substrates ([0056]) as Cohen, Park discloses: wherein the patterned/shaped layer is made from PVC ([0023]).
Substitution of the resin of Cohen with the PVC of Park was the substitution of known equivalents to one of ordinary skill in the art before the effective filing date and had the benefit that it allowed for the creation of thin/light weight molded articles (see [0006]), which was desirable in Cohen.  See MPEP 2144.06 regarding the art-recognized equivalence for the same purpose.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the PVC of Park with the inkjet printing method of Cohen to arrive at the claimed invention before the effective filing date because doing so was the substitution of known equivalents and allowed for the creation of thin and lightweight molded articles, which was desirable in Cohen.

Response to Arguments

Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive.

Argument: Applicant argues that prior art reference utilized in the rejection of amended claim 1 Cohen cannot anticipate the claimed subject matter because the Cohen reference does not disclose separate patterning of the resin and solvent.  Remarks pp. 7-8.

This is not found persuasive because the claim language is open and does not expressly preclude that the solvent and resin are patterned simultaneously in the recited method.  Furthermore, recitation of only the resin when the claim language can include other ingredients means that the step of patterning as recited in amended independent claim 1 only requires that the resin is patterned and does not mean that initiator or other present components must be patterned separately and/or differently.
In fact, that the claim recites that the surface covering raw material has two ingredients seems to contradict Applicant’s assertion that they are patterned separately and/or individually.
The claim recites applying a pattern to the liquid resin by inkjet printing after supplying the surface covering raw material.  However, the surface covering raw material appears to include the liquid resin material. Therefore, Examiner has interpreted that there is a patterning of the liquid resin that occurs after the liquid resin/substrate is supplied.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner, Art Unit 1743                                                                                                                                                                                                        



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743